Storrs, J.,
concurred in the result, on the ground that the plaintiff is to be deemed to have been in the actual and peaceable possession of the premises, at the time of the trespass complained of; that the entry of the principal defendant, Avery, being forcible, was by force of our statute of forcible entry and detainer, unlawful, and therefore a trespass, as to the plaintiff; that it did not displace such possession of the plaintiff; that the possession ^claimed to have been obtained by said defendant, by means of his entry, was not a peaceable one; and that he, and the other defendants assisting him, had no right to maintain it against the plaintiff, or to expel him from the premises by force.
New trial not to be granted.